Citation Nr: 0726484	
Decision Date: 08/23/07    Archive Date: 08/29/07

DOCKET NO.  94-01 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right knee strain, also claimed as a Baker's cyst/synovitis.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

S. Grabia, Counsel



INTRODUCTION

The veteran had active service from October 1979 to June 
1982.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 1997 rating decision by the Regional 
Office (RO) of the United States Department of Veterans 
Affairs (VA) in Philadelphia, Pennsylvania which determined 
that new and material evidence had not been submitted to 
reopen a claim for a bilateral knee disorder.

Entitlement to service connection for a bilateral knee 
disorder was initially denied in a November 1993 rating 
decision which determined that a bilateral knee disorder was 
not etiologically related to service.  The veteran was 
notified of that decision in December 1993.  She failed to 
appeal this decision and it became final.  38 U.S.C.A. § 7105 
(West 2002 & Supp 2007).  

In April 1996, the veteran attempted to reopen her claim for 
entitlement to service connection for a bilateral knee 
condition, among several other conditions.  By rating action 
in April 1997 the claim was denied. In making that decision 
the RO noted that while new evidence had been submitted it 
was not directly relevant to the issue considered.  The new 
evidence did not establish any relationship between a current 
knee disorder and any service incurred knee injury.  The 
veteran was notified that month that to reopen her claim she 
should submit evidence which showed that her current knee 
disorder was incurred in or aggravated during military 
service.  She failed to appeal the April 1997 decision and it 
became final.  38 U.S.C.A. § 7105 (West 2002 & Supp 2007).  

In July 2002 the veteran attempted to reopen several claims 
for entitlement to service connection, including specifically 
a claim for a right knee condition. 

By rating action in December 2004, the RO recharacterized the 
issue as separate claims to reopen claims for left and right 
knee disorders. The right knee claim was characterized as a 
claim to reopen the issue of entitlement to service 
connection for a right knee strain, also claimed as a Baker's 
cyst/synovitis. The claim was denied. In making that 
determination the RO noted that while new evidence had been 
submitted it was not directly relevant to the issue 
considered.  The new evidence did not establish any 
relationship between a current right knee disorder and any 
service incurred right knee injury.  The veteran appealed.

The Board in November 2006 remanded the claim for additional 
development in compliance with the Court's decision in Kent 
v. Nicholson, 20 Vet. App. 1 (2006). The case has now been 
returned for adjudication.

The current claim may be considered on the merits only if new 
and material evidence has been submitted since the April 1997 
final decision. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2006); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).


FINDINGS OF FACT

1. In an April 1997 decision the RO denied the veteran's 
claim to reopen the issue of entitlement to service 
connection for a bilateral knee disorder; notice of such 
denial was furnished to the applicant, but she did not 
perfect an appeal.

2. By rating action in December 2004, the RO recharacterized 
the issue, in pertinent part, as a claim to reopen the claim 
of entitlement to service connection for a right knee strain, 
also claimed as a Baker's cyst/synovitis. 

3. Evidence received since the April 1997 rating decision is 
cumulative or redundant of the evidence of record at the time 
of the last prior final denial, and it does not raise a 
reasonable possibility of substantiating the claim of 
entitlement to service connection for a right knee strain.




CONCLUSION OF LAW

The April 1997 rating decision denying the veteran's claim to 
reopen a claim of entitlement to service connection for a 
knee disorder is final; evidence submitted since that denial 
is not new and material. 38 U.S.C.A. §§ 5108, 7105 (West 2002 
& Supp. 2007); 38 C.F.R. § 3.156 (a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in October 2003, 
September 2004, and December 2006 correspondence of the 
information and evidence needed to substantiate and complete 
a claim, to include notice of what part of that evidence is 
to be provided by the claimant and notice of what part VA 
will attempt to obtain.   VA has fulfilled its duty to assist 
the claimant in obtaining identified and available evidence 
needed to substantiate a claim.
  
The Board notes that specific notifications are required 
regarding the bases for the previous denial and of what would 
constitute new and material evidence in the context of the 
previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006). 
Through the aforementioned correspondence the veteran was 
told of the bases of the prior denial and what was 
specifically required from her to reopen her claim.

VA informed the claimant of the need to submit all pertinent 
evidence in her possession.  While the appellant may not have 
received full notice prior to the initial decision, after 
pertinent notice was provided the claimant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claim, and the claim was readjudicated.  The claimant was 
provided the opportunity to present pertinent evidence.  In 
sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication. 

Analysis

The veteran's statements describing her symptoms are 
considered to be competent evidence. Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  However, these statements must be 
viewed in conjunction with the objective medical evidence.  
Moreover, the veteran is not competent to offer an opinion 
addressing the etiology of any current right knee disorder.  
Id.

The law provides that if new and material evidence has been 
presented or secured with respect to matters that have been 
previously disallowed, those matters may be reopened and the 
former disposition reviewed. 38 U.S.C.A. § 5108. 
 
New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims 
(Court) has held that in determining whether the evidence is 
new and material, the credibility of the newly presented 
evidence is to be presumed.  See Kutscherousky v. West, 12 
Vet. App. 369, 371 (1999) (per curiam).  The Board is 
required to give consideration to all of the evidence 
received since the April 1997 rating decision in light of the 
totality of the record.  Hickson v. West, 12 Vet. App. 247, 
251 (1999).

The RO denied the veteran's claim to reopen a claim of 
entitlement to service connection for a knee disorder in 
April 1997. The veteran did not perfect an appeal. That 
decision is therefore final. See 38 C.F.R. §§ 20.302, 20.1103 
(2006).

The evidence of record at the time of the April 1997 rating 
decision consisted of the service medical records and 
extensive private and VA medical records for numerous 
conditions.    
 
In July 2002, the veteran filed an application to reopen 
claims for entitlement to service connection for several 
conditions, including a right knee disorder.  She submitted 
with her claim a May 2002 MRI report noting a right knee 
medial meniscus tear, lateral meniscal degeneration, 
synovitis, and a small Baker's cyst.  The tear was noted to 
be new since February 2000.

Numerous additional private and VA treatment records were 
also obtained.

The veteran also submitted a lay statement from her 
hairdresser noting her unsteadiness on her feet.
 
The lay statement provided by the veteran's hairdresser is 
neither competent as to the etiology of any current right 
knee strain, nor probative of the issue in question.  Indeed, 
in Moray v. Brown, 5 Vet. App. 211 (1993), the Court noted 
that lay persons are not competent to offer medical opinions 
and, therefore her opinion cannot serve as a basis on which 
to reopen a previously denied claim.

The extensive private and VA medical records secured since 
the last final decision do not contain any new competent 
evidence linking, or even suggesting a link, between a right 
knee strain, also claimed as a Baker's cyst/synovitis to the 
appellant's active duty service.  Thus, while the additional 
evidence is new, it is not material because it does not 
create a reasonable possibility of substantiating the 
claim.  

The evidence of record continues to be devoid of any 
competent evidence that the veteran's right knee strain was 
incurred or aggravated during service.  The evidence 
presented since the April 1997 rating decision is merely 
cumulative of evidence that has already been considered.  
Therefore, the evidence submitted since the April 1997 rating 
decision does not raise a reasonable possibility of 
substantiating the veteran's claim; it is not new and 
material evidence sufficient to reopen the claim for service 
connection.  38 U.S.C.A. § 5108.

The claim is denied.

Because the claimant has not fulfilled her threshold burden 
of submitting new and material evidence to reopen the finally 
disallowed claim, the benefit of the doubt doctrine is 
inapplicable. Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

New and material evidence not having been submitted to reopen 
the claim of entitlement to service connection for a right 
knee strain, also claimed as a Baker's cyst/synovitis, the 
appeal is denied.


____________________________________________
DEREK N. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


